Case 3:19-mc-00027-BJD-JRK Document 76-1 Filed 09/23/20 Page 1 of 4 PageID 2046




                       ~11N1.1.~y    (1/llfe   Yt9111/1/,- ,/              ?;;{7///a
                                    1/r-;,;/4,)ljll~/I~ r:/ Y.




  No. 10. 1-1 3/   lj__,

          The Embassy of the Republic of Estonia presents its compliments to the United States
  Department of Justice Crim inal Division Office of International Affairs and has the honor to forward
  enclosed Letter No. I2- l /584-7 from the Ministry of Justice of the Republic of Estonia.


          The Embassy of the Republ ic of Estonia avails itse lf of this opportunity to renew to the
  United States Justice Criminal Division Office of International Affairs the assurances of its highest
  consideration.




  September 04, 2020
  Washington, D.C.




 U.S. Department of State
 WASHINGTON, D.C.
Case 3:19-mc-00027-BJD-JRK Document 76-1 Filed 09/23/20 Page 2 of 4 PageID 2047



      REPUBLIC OF ESTONIA
      MINISTRY OF JU STICE




      U.S. Department of Justice Criminal
      Division Office of International Affairs
                                                       Our Ref: 13.07.2020        No 12-1 /584-7
      1301 New York Ave, NW 9th floor
      Washington D.C. 20530
      USA



      W aiver of the Extradition Request

      Ministry of Justice of Estonia with our letter No 12-1 /13-2063-3 from 13.03.2013 presented to Your
      office an extradition request concerning Aleksandr Rotko (dob 27. 02.1949).

      Ministry of Justice of Estonia informs, that on 10th of July 2020 an order on the termination of criminal
      proceedings was prepared on the basis of § 202 (1) and (7) of the Code of Criminal Procedure pursuant
      to which Aleksandr Rotko received an obligation to pay a fixed sum into the public revenues. Aleksandr
      Rotko has performed an obligation in full.

      Due to the termination of the criminal proceedings in Estonia against Aleksandr Rotko, the grounds
      for taking the person into the preventive custody have ceased to exist. The Prosecutor' s Office of the
      Republic of Estonia shall waive the request to extradite Aleksndr Rotko from the United States and
      therefore, the extradition request is withdrawn.

      Min istry of Justice of Estonia thanks the U. S. Department of Justice for all the help and cooperation in
      this extradition matter.




      Encl: on 2 pages




      Ministry of Justice/ Suur-Ameerika 1/ 10122 Tallinn/ ESTONIA/ +372 620 8100 /fax +372 620 8109/
      info@just.ee / www.just.ee
      Reg.no 70000898
Case 3:19-mc-00027-BJD-JRK
  Translation from Estonian Document 76-1 Filed 09/23/20 Page 3 of 4 PageID 2048



                                                                                            FOR INTERNAL USE


     ~
                                                                                    Notation made on IO July 2020
                                                                                             Valid until IO July 2095
     ~             PROKURATUUR                       Basis: Clauses 3 5 (I) I) and 12) of the Public lnfonnation Act
                                                                Holder of information: PROSECUTOR'S OEF:lp
                                                                                                                 -~·JB     C Of:'
                                                                                                            f ::.                   ~<.S'
                                                                                                       f;,
                                                                                                      II
                                                                                                                 liV;<:FI•,            i-z
  Order on the release of the person held in custody                                                  I,   _,.
                                                                                                                         ••v,1,.
                                                                                                               co_~uo,c,)lotv.4,l
                                                                                                                   Pr:R
                                                                                                                                            •
                                                                                                            ;.\ Utv1,A.t'fotv •
                                                       10 July 2020, Tallinn
  Date and place of preparation:
  Official title and name of                           District Prosecutor Marek Soomaa
                                                                                                           \ ~J~§;'W
                                                                                                             \~~
  the person preparing the order:
  Name of the authority:                               Northern District Prosecutor' s Office
  Number of the criminal matter:                       06730000427
  Legal assessment of criminal offence:                section 203 of the Penal Code (subsection 203
                                                       (1) as of 1 January 2015)
                                                       clauses 201 (2) 2) and 4) of the Penal Code
                                                       (clauses 201 (2) 2) and 4) as of 1 January 2015)
  Name of the suspect                                  Aleksandr Rotko (34902270228)
  (personal identification code):

  On 25 August 2007, the suspect Aleksandr Rotko (34902270228) was taken into custody by a
  ruling rendered in absentia. ·                                                   '

  On 10 July 2020, an order on the termination of criminal proceedings was prepared on the
  basis of subsections 202 (1) and (7) of the Code of Criminal Procedure pursuant to which
  Aleksandr Rotko received an obligation to pay a fixed sum into the public revenues.
  Aleksandr Rotko has performed the obligation in full. Due to the termination of the
  proceedings, the grounds for taking the person into preventive custody have ceased to exist.
  With respect to the annulment of the preventive measure, the Prosecutor's Office of the
  Republic of Estonia shall waive the request to extradite Aleksandr Rotko from the United
  States of America.

  Pursuant to subsection 134 (2) of the Code of Criminal Procedure, if the grounds for holding
  in custody cease to exist before a statement of charges is sent to a court pursuant to the
  procedure provided for in subsection 226 (3) of the said Code, a preliminary investigation
  judge or Prosecutor's Office shall release the person held in custody by an order.

  In accordance with subsection 134 (2) of the Code of Criminal Procedure, the District
  Prosecutor

  ordered:

      1. The preventive measure of taking into custody applied with regard to Aleksandr Rotko
         (34902270228) shall be annulled.
      2. An appeal may be filed against this order in accordance with the provisions of sections
         228 and 229 of the Code of Criminal Procedure.


  Marek Soomaa

  The translator Martin Kala is aware of the diligence and confidentiality obligation pursuant to subsection 161 (6) ,/
  of the Code of Criminal Procedure and the responsibility pursuant to sections 3 I 8 and 321 of the Penal Code.    ,~
Case 3:19-mc-00027-BJD-JRK Document 76-1 Filed 09/23/20 Page 4 of 4 PageID 2049




                                                             ASUTUSESISESEKS KASUTAMISEKS
                                                                             Marge tehtud 10.07.2020
                                                             Juurdepaasupiirang kehtib kuni 10.07.2095
                                                                            Alus: AvTS § 35 lg Ip 1, 12
                                                                          T eabevaldaja: PROKURATUUR



   Vahistatu vabastamise maarus

   Koostamise kuupaev ja koht:                 10.07.2020, Tallinn
   Koostaja ametinimetus ja nimi:              ringkonnaprokuror Marek Soomaa
   Ametiasutuse nimi:                          Pohja Ringkonnaprokuratuur
   Kriminaalasja number:                       06730000427
   Kuriteo kvalifikatsioon:                    KarS § 203 ( al ates O1.01.2015 § 203 lg 1)
                                               KarS § 201 lg 2 p 2, 4 (alates 01.01.2015 § 201
                                               lg 2 p 2, 4)
   Kahtlustatava nimi (isikukood):             Aleksandr Rotko ik 34902270228

   25.08.2007.a voeti tagaselja vahi alla kuriteos kahtlustatav A leksandr Rotko ik 34902270228.

  Kriminaalasjas on koostatud KrMS § 202 lg 1 ja lg 7 alusel kriminaalmenetluse lopetam ise
  maarus 10.07.2020, millega pandi Aleksandr Rotkole kohustuseks tasuda riigituludesse kindel
  summa. Aleksandr Rotko on kohustuse taitnud. Menetluse l5petamisest tulenevalt on ara
  langenud tokendi vahistamine kohaldamise alus. Tulenevalt tokendi ti.lhistamisest loobub
  Eesti Vabariigi prokuratuur Aleksandr Rotko Ameerika Ohendriikidelt valjaandmise
  taotlem isest.

  Vastavalt KsMS § 134 loikele 2, kui vahistamise alus langeb ara enne sui.idistusakti kohtusse
  saatmist KrMS § 226 loikes 3 satestatud korras, vabastab eeluurimiskohtunik voi prokuratuur
  vahistatu maarusega.

  Juhindudes KrMS § 134 loikest 2, ringko1maprokuror

  maaras:

      1. Ti.ihistada vahistatu A leksandr Rotko ik 34902270228 tokend vahistam ine.
         M···· ·         voib esitada kaebuse vastavalt KrMS §-de 228 ja 229 satetele.
